Title: From John Quincy Adams to Christopher von Lieven, 9 May 1817
From: Adams, John Quincy,Adams, Louisa Catherine Johnson
To: Lieven, Christopher von,Lieven, Dorothea Benckendorff von


				
					
					Craven Street. Vendredi 9. Mai. 1817
				
				Mr et Madame Adams infiniment sensibles à toutes les attentions obligeantes, dont Monsieur le Comte et Madame la Comtesse de Lieven les ont honorés, pendant leur Séjour en Angleterre, et particulièrement a l’invitation aussi flatteuse que cordiale qu’ils viennent d’en recevoir de nommer un jour pour diner chéz eux, avant leur prochain départ, profitent de cette permission pour leur proposer celui de Mercredi prochain 14 du Mois, si ce jour leur convient. Ils seront charmés d’avoir cette occasion de renouveller à Monsieur et Madame de Lieven l’assurance des sentimens de Reconnoissance et d’Attachement, qu’ils conserveront toujours pour eux.
				
					
				
				
			